DELAWARE POOLED® TRUST The Large-Cap Growth Equity Portfolio The Focus Smid-Cap Growth Equity Portfolio The Select 20 Portfolio (each, a “Portfolio” and collectively, the “Portfolios”) Supplement to the Portfolios’ Prospectus dated February 28, 2014 The following replaces the information in the section entitled “Portfolio summaries – The Large-Cap Growth Equity Portfolio – Who manages the Portfolio? – Investment manager”: Who manages the Portfolio? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Sub-advisor Effective May 1, 2014, Jackson Square Partners, LLC (JSP) is serving as sub-advisor to the Portfolio under an interim sub-advisory agreement between Delaware Management Company and JSP, pending shareholder approval of a final sub-advisory agreement between the parties. Portfolio managers Position with JSP Start date on the Portfolio Christopher J. Bonavico, CFA Portfolio Manager, Equity Analyst November 2005 Christopher M. Ericksen, CFA Portfolio Manager, Equity Analyst November 2005 Daniel J. Prislin, CFA Portfolio Manager, Equity Analyst November 2005 Jeffrey S. Van Harte, CFA Chairman, Chief Investment Officer November 2005 The following replaces the information in the section entitled “Portfolio summaries – The Focus Smid-Cap Growth Equity Portfolio – Who manages the Portfolio? – Investment manager”: Who manages the Portfolio? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Sub-advisor Effective May 1, 2014, Jackson Square Partners, LLC (JSP) is serving as sub-advisor to the Portfolio under an interim sub-advisory agreement between Delaware Management Company and JSP, pending shareholder approval of a final sub-advisory agreement between the parties. Portfolio managers Position with JSP Start date on the Portfolio Christopher J. Bonavico, CFA Portfolio Manager, Equity Analyst December 2005 Kenneth F. Broad, CFA Portfolio Manager, Equity Analyst December 2005 The following replaces the information in the section entitled “Portfolio summaries – The Select 20 Portfolio – Who manages the Portfolio? – Investment manager”: Who manages the Portfolio? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Sub-advisor Effective May 1, 2014, Jackson Square Partners, LLC (JSP) is serving as sub-advisor to the Portfolio under an interim sub-advisory agreement between Delaware Management Company and JSP, pending shareholder approval of a final sub-advisory agreement between the parties. Portfolio managers Position with JSP Start date on the Portfolio Christopher J. Bonavico, CFA Portfolio Manager, Equity Analyst September 2005 Kenneth F. Broad, CFA Portfolio Manager, Equity Analyst September 2005 Daniel J. Prislin, CFA Portfolio Manager, Equity Analyst September 2005 Jeffrey S. Van Harte, CFA Chairman, Chief Investment Officer September 2005 The following replaces the biographical information for Messrs. Bonavico, Broad, Ericksen, Prislin and Van Harte in the section entitled, "Management of the Trust - Portfolio Managers" beginning on page 58. Below is a list of the portfolio managers who are primarily responsible for the day-to-day management of each Portfolio set forth above and certain officers of the Portfolio with whom the portfolio managers regularly consult. Christopher J. Bonavico, CFA Portfolio Manager, Equity Analyst, Jackson Square Partners, LLC — The Large-Cap Growth Equity Portfolio, The Focus Smid-Cap Growth Equity Portfolio and The Select 20 Portfolio Christopher J. Bonavico became a member of Jackson Square Partners, at its inception in May 2014 as a portfolio manager and equity analyst. Jackson Square Partners manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining Delaware Investments in April 2005 as a senior portfolio manager on the firm’s Focus Growth Equity team, he was a principal and portfolio manager at Transamerica Investment Management, where he managed sub-advised funds and institutional separate accounts. Before joining Transamerica in 1993, he was a research analyst for Salomon Brothers. Bonavico received his bachelor’s degree in economics from the University of Delaware. Kenneth F. Broad, CFA
